United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                                                                     May 21, 2004
          UNITED STATES COURT OF APPEALS
                   FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                  _________________                                     Clerk
                         No. 03-60951
                      (Summary Calendar)
                      _________________

BOBBY STEVENS; ET AL

                      Plaintiffs

BOBBY STEVENS; JOSEPHINE STEVENS

                      Plaintiffs - Appellants

versus

FORD MOTOR COMPANY; ET AL

                      Defendants

FORD MOTOR CO; JOHN DOES, whose names are unknown to plaintiffs
at this time, but will be substituted by amendment when ascertained; BILL
ETHRIDGE LINCOLN-MERCURY INC

                      Defendant - Appellees

GWENDOLYN HILL

                      Plaintiff - Appellant

versus

FORD MOTOR COMPANY; ET AL

                      Defendants

FORD MOTOR COMPANY; BILL ETHRIDGE LINCOLN-MERCURY
INC; JOHN DOES

                      Defendant - Appellees
                               Appeal from the United States District Court
                                 For the Southern District of Mississippi
                                      USDC No. 4:03-CV-164-BN


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       Plaintiffs Bobby and Josephine Stevens and Gwendolyn Hill bring this appeal from the district

court’s denial of their Motion to Remand to state court their personal injury and property damage suit

against defendants Ford Motor Company, Bill Ethridge Lincoln-Mercury and unknown John Does.

       “An order denying remand of a case removed to federal court is not a final order within the

meaning of 28 U.S.C. § 1291 and, standing by itself cannot be appealed unless certified by the district

court according to the provisions of 28 U.S.C. § 1292(b).” Poirrier v. Nicklos Drilling Co., 648 F2d

1063, 1064-65 (5th Cir. 1981); Aaron v. National Union Fire Ins. Co. of Pittsburgh, Pennsylvania,

876 F.2d 1157, 1160 (5th Cir. 1989); see Wright, Miller & Cooper, Federal Practice & Procedure

2d § 3914.11. When the refusal to remand is coupled with a final judgment, the appellate court has

jurisdiction to review the denial of the motion to remand. Aaron, 846 F.2d at 1160.

       The district court did not issue a final judgment in this case, no r did it certify its ruling for

interlocutory appeal. This appeal is thus DISMISSED.




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.